Common organisation of agricultural markets (debate)
The next item is the report by Niels Busk, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products - C6-0045/2007 -.
Madam President, I want to start by thanking Parliament, the Committee on Agriculture and Rural Development, and the rapporteur, Mr Busk, for the swift and constructive way the proposal was dealt with.
Secondly, on behalf of Mrs Fischer-Boel, I am grateful for the political support you are giving to the proposal. I also greatly appreciate the positive thrust of the Committee on Agriculture's report. We are discussing a very specific subject: the European Parliament's opinion on the single common market organisation, or CMO.
Simplification in the field of agriculture is one of the flagships of the Commission. This text is different from most Commission proposals in the area of the CAP. Why? With the single CMO we want to make an important step towards simplifying and improving the legislative framework of the common agricultural policy. I know that it has become popular to talk about simplification and better regulation. This proposal shows very clearly what these terms can mean in practice. The single CMO will merge all 21 CMOs into one text. It will replace more than 40 Council regulations and almost 620 articles and it will reduce the number of articles and pages in the Official Journal by more than two thirds.
Apart from such merely quantitative parameters, the single CMO will make our market legislation more homogenous and consistent, in other words more easily accessed and read and thus better understood and applied. According to the Presidency's planning, this proposal will be discussed at the meeting of the Special Committee for Agriculture on 29 May and 4 June and probably on 11 June in the Council. Let me also at this stage thank Parliament for helping make this early decision possible.
From time to time the Commission is told that the single CMO is not enough to make our farmers' lives easier. I fully agree. It takes more than one legislative text to achieve real simplification. That is why the single CMO is only one element, even though a very important one, of several components of simplification strategy in agriculture. Other components, as you will recall, include the Commission's cross-compliance report, which will have a real impact on farmers' lives once its proposals are implemented, the simplification action plan, currently with 37 practical measures, which agriculture is busy implementing, and the health check, which will also be targeted at further simplifying the CAP.
But back to the CMO. As I have already said, on behalf of the Commission, I appreciate the positive tone of the report and I will therefore be able to accept a number of amendments set out in the Committee on Agriculture report. But you will not be surprised that I have some serious difficulties with some of the proposed amendments because I believe they would unnecessarily reduce the proposal's impact. I would like to mention two points of particular importance.
First there is the request to keep two areas entirely out of the single CMO until they are reformed: fruit and vegetables and wine. I do not share this view but I could accept incorporation of their substantive parts only after the reform processes are over.
The second point concerns the set-up of the management committee. The Committee on Agriculture report recommends four subsections. This would in our view be in contradiction with the single CMO and make the new committee unnecessarily inflexible. But I can assure you that the Commission is determined to organise the meetings of the single committee in such a way as to include the necessary expertise and take account of the specificities of the sectors concerned.
Thank you for your attention at this late hour. I am looking forward to the discussion.
rapporteur. - (DA) Madam President, Commissioner, firstly I should like to thank the German Presidency and the Commission for their particularly constructive cooperation during the preparation of this report. The cooperation has been based on openness and trust and has without a doubt contributed to this report being adopted by a very large majority in the Committee on Agriculture and Rural Development. I would, of course, also thank my colleagues in the Committee on Agriculture and Rural Development for some interesting debates and for their major contribution to this report. It has, overall, been a pleasure to cooperate with them on this matter.
The Commission has put forward a very ambitious proposal, which I welcome. It is good to simplify and to create openness and transparency, and transparency is something that I do most certainly believe that this proposal will result in. That being said, it should be added that this simplification is most evident of all in the legislative document itself, which overall has been reduced from 600 to 200 pages. This shows that a lot has happened. This legislative package constitutes the agricultural industry's framework conditions, and the overarching objective should be to create clarity regarding the framework conditions, and in such a way that those at whom this report is targeted, namely the operators, also perceive the changes as a simplification. There is no real policy change here, and the simplification will not be noticed in any way by the end-user, that is to say the farmer.
During the process, many people have complained that what has taken place has been anything but a simplification. The operators have until now worked with one market organisation or perhaps with quite a small number of them. These are now to be incorporated into just the one, which will comprise all the old organisations. Some people may not immediately perhaps see the changes as a simplification. For those, however, who use more than one of the sector-specific market organisations or those who want to obtain an overview of the different market organisations, this consolidated set of regulations is definitely a simplification.
The Commission proposes that a number of provisions of a technical nature be transferred from the Council to the Commission. The provisions concerned are ones that, until now, the Council has been able to adopt without first consulting the European Parliament. These are what are known as the second-generation agreements. Insofar as we are concerned exclusively in this case with provisions of a purely technical nature, I think it very appropriate to transfer these, as a regulatory power, to the Commission, which will thus be able to take some very rapid and effective decisions. I should like, however, to emphasise that any decision of a political nature must still be taken in accordance with the procedure laid down in Article 37 of the Treaty, that is to say after consulting the European Parliament.
As a natural extension of the simplification, the Commission proposes that, in future, only one management committee be employed. That is something I am very sceptical about, since I cannot imagine only one management committee being able to provide the necessary expertise. There are such big differences between the many market mechanisms we have, for example as regards animal production and vegetable production, and that applies within all the various sectors. The Committee on Agriculture and Rural Development has therefore proposed that four management committees be set up. This is an area that I want the Commission to keep a careful eye on and that it should also report on. The Committee on Agriculture and Rural Development would like a progress report to be drawn up two years down the line. We shall then have to look more closely at the number of management committees. We must look at the organisation and at the support we receive from experts, and we must take an overall look at how this very important area - the market sector - operates.
In conclusion, I should like to wish the Commission good luck. I am convinced that it will continue to be possible for the Commission and the Committee on Agriculture and Rural Development to cooperate in this area.
Madam President, Commissioner, ladies and gentlemen, I should like to start by expressing my sincere thanks to our rapporteur Mr Busk for the truly constructive, collegial and - in my opinion - very good work he has done in cooperation with the other members of the Committee on Agriculture and Rural Development.
We have all been calling for a simplification of the CAP and the market organisations for a long time. I am delighted that it is agricultural policy, the only policy really brought within the Community, that is prepared to take this course. I warmly welcome the fact that these 21 regulations on sector-specific market organisations are being combined into a single Regulation, and thus that the legal framework is being streamlined.
The rapporteur has already specified the benefits of this single common market organisation. In my opinion, the CAP should be managed by means of the four basic regulations. I fully agree with the rapporteur that this can only be a matter of technical changes, which are dealt with by the Commission, and not of changes to political decisions. We, as representatives and Members of the European Parliament, want to, and must, insist on having codecision powers and on participating in dealing with these issues.
I also consider it important that the wine and the fruit and vegetables sectors be exempted, as the process of reform for these is not yet complete. I am also in favour of the special management committees, as, particularly in very specific matters, things cannot just be lumped together.
I should like to congratulate the rapporteur once again and say on behalf of my group that this is a very successful report.
on behalf of the PSE Group. - (PT) In theory, I cannot believe that anyone could object to the principles of simplifying, streamlining and removing bureaucracy announced by the Commission in this proposal to bring the 21 current regulations under one single regulation. Anything that can be done to remove or reduce the bureaucratic intricacies woven by agricultural policy while it has been in force, which in some cases have been the most surreal puzzle for farmers, has to be applauded.
When it comes to the practical benefits of the proposal for farmers' lives, one cannot help but feel a certain amount of disappointment. The proposal is a good exercise in codification, insofar as it brings a series of dispersed rules under one single text. I also welcome the inclusion of the new common market organisations (CMOs) for various products thus far covered by standards that did not constitute genuine CMOs and the fact that other rules adopted by the Council not currently part of CMOs have been brought under the same regulation.
The reduction in the number of management committees will also certainly lead to some savings for the Commission's budget, although there is a serious risk of a drop in the technical level. All of these are real gains for the Commission services but, let me repeat, I do not expect real gains for the farmers, who are the biggest victims of the complexity of the bureaucratic system.
For these reasons, the Socialist Group in the European Parliament gives the benefit of the doubt to the Commission's proposal, and seeks to contribute by means of amendments on its initiative and by supporting others aimed at improving upon the proposal. Examples of this include re-establishing the balance of powers between the Commission and the Council, clarification and strengthening of the role of interbranch organisations and the guarantee of adequate involvement of the Member States in a more limited number of management committees, with the aim of ensuring that the technical quality is kept at an acceptable level.
We also support the amendments tabled by the Committee on Agriculture and Rural Development aimed at excluding the CMOs under review from the new regulation, as we believe that their inclusion at this time could lead to less compliance among participants with the ongoing process, the conclusion of which cannot and must not be brought forward.
The Commission will hopefully welcome these constructive suggestions, which I am sure Parliament will adopt by a resounding majority.
Lastly, as shadow rapporteur for the Socialist Group in the European Parliament, I should like to commend the work of the rapporteur, Mr Busk, and all those who helped to achieve a broad consensus on the core issues.
Madam President, the initiative to simplify the common agricultural policy and to adopt more comprehensible and transparent legal norms deserves our support, but on condition that the new regulation does not end up imposing yet another set of technical - supposedly universal - standards on the Community.
This begs the question as to whether such wide-ranging simplification is not tantamount to restricting specialisation, and the loss of sensitivity to specific agricultural conditions.
The Commission assures us that these are merely technical amendments, but in reality it also wants to take some of the powers away from the Council. The Commission also assures us that all decisions of a political nature are taken in accordance with Article 37 of the EU Treaty, after consultation with the European Parliament. But we know that this is not the case. One instance of this rule being infringed was the sugar market reform.
Now, under the guise of technical amendments, it is trying to intervene in the pork market, which in combination with the elimination of maize subsidies, will destabilise these areas of agriculture and will again hit farmers' pockets.
on behalf of the IND/DEM Group - (PL) Madam President, please allow me to re-iterate the fundamental facts of discrimination against the new Member States in the framework of the so-called 'common' agricultural policy. And note that these statistics come from EU institutions.
For example, in 2004 the new Member States had 22% of the total farmland, but received just under 4% in subsidies. Per-hectare agricultural and rural development subsidies in 2007 were EUR 148 per hectare for the new Member States, and EUR 366 per hectare for the old Member States. A similar imbalance is expected for 2013, which means we face ten years of discrimination against the new Member States, thereby losing the opportunity to build up a strong European agriculture.
Imbalances in the allocation of milk quotas persist. Holland, which has one-eighth of the farmland that Poland has, has a higher milk quota. As regards the sugar market, the reform mainly favours the old Member States, which are the ones responsible for over-production in the first place.
And finally, the fruit and vegetable market, where some EUR 700 million are allocated to producers' organisations. 90% of these subsidies go to three Member States where they go to a narrow circle of the most powerful producers' organisations. The processed fruit and vegetables market currently enjoys EUR 775 million of subsidies, of which more than 86% go to just three old Member States, and 2.5% goes to the new Member States. All new Member States receive one-tenth of the average for one old Member State.
Ladies and gentlemen, in his speech before this House on 25 of April this year, the Indian President Abdul Kalam said amongst others that achieving a lasting solution required 'righteousness in the heart'. His message was warmly received with ovations by yourselves.
The agricultural market reforms we are discussing today has many good points: it will simplify legislation and reduce administrative costs, and make the lives of farmers easier. But it has one fundamental flaw, and that is that it does not have 'righteousness in the heart', as it fails to correct the unfair subsidies for farmers on individual markets. It affects mainly the poorer farmers in the new Member States. The poor get less, and the rich more. This has nothing to do with fundamental principles of the European Union, such as solidarity.
The rules of the CAP are blatantly breached in many markets. Repeated attempts to introduce fair subsidies for farmers in particular markets have proved ineffective. Statistical data showing clear discrimination have been ignored.
The European Commission's present proposal retains some of the organisational defects of individual markets. It is artificial, unfair and cut off from the real situation. Voting for simplification in this situation is voting for continued injustice and discrimination.
So I appeal mainly to the Members representing the new Member States: do not vote for simplification, because despite its apparent merits, it discriminates against your farmers. At the same time I appeal to the representatives of old Member States: do you know that financial discrimination against the new states is a threat to the future of the entire European Union, and perpetuates the division of the EU into rich and poor by denying the idea of building a strong Europe capable of competing on the global market?
For this reason I am voting against the Commission's proposal and against adopting this report. While I realise that simplifying legislation is necessary, it should only happen when individual markets have been organised fairly.
My fellow Europeans, let us all have 'righteousness in the heart'!
- Madam President, consolidation of 21 regulations on sector-specific common market organisations into a single regulation which combines all sectors as a simplification step is welcome. But it is the impact delivered on the ground that really matters. Simplification must translate into noticeable improvements in terms of a lesser bureaucratic burden for the agri-food sector right across the Member States.
If I have one major concern: we must not denude the new management committee - or committees, if it be that - of the valuable expertise which existed on the outgoing sectoral management committees. A super CMO which, on the face of it, ticks the boxes of regulation reduction but which diminishes expert sectoral input would only be a short-term gain. A triumph of bureaucrats over experts from the sectors is not a good deal. Sectoral expertise has been valuable and must be preserved. Thus, I think we need to hear more from the Commission in terms of assurances and indications as to how sectoral expertise will, in fact, be retained, utilised and respected.
- (PL) Madam President, today we are debating the simplification of CAP legislation. On the table is the creation of a unified common agricultural market organisation in place of the 21 sectors that currently exist. We will be able to abrogate 41 Council regulations containing more than 600 articles and replace them by one single regulation.
These activities obviously deserve a positive response, if they lead to an improvement in EU legislation and will be more readily understood by farmers and taxpayers. However, it all appears somewhat unrealistic. Let me give you an example: the paying authority in Poland is now accepting applications for direct payments for the third time. This year they have been so simplified that we were late in submitting them because the farmers had problems filling them in. The whole idea of simplification will be technical in nature, and therefore cannot by metamorphosed in the latest CAP reform. Removing intervention purchases for the pork meat market is not acceptable.
I would also tread carefully on the matter of transferring the Council's regulatory authority to the Commission, as it may give Member States less say in the decision-making process concerning the functioning of the first pillar of the CAP. Another question that arises is what is the point of making all of these changes, when we are in the process of reforming the fruit and vegetable and wine markets anyway, and we do not know the results of the 2008 health check which will generally determine the future of the CAP.
In my view, we should streamline and simplify the system of direct payments in the EU 27 particularly, and equalise the rates of subsidies, and only then can we talk of equal conditions for competition. As regards the simplicity of the SAPS system, we should consider its simplification for the EU 15. Let us hope that this simplification, and the creation of a harmonised common market (...)
(The President cut off the speaker.)
Madam President, I would first of all like to congratulate the rapporteur on a very good report. He is a very experienced Member of this House and I would have expected nothing less from him.
There is no doubt that the need to streamline decision-making and removing red tape from the common agricultural policy is a primacy of importance. It is my view that if we have to harmonise - and we must have harmonisation - we should always harmonise up to the best possible standard. It is clear that better regulation can be achieved. I do not want more and more civil servants - let me make that very clear - either in Brussels or in Member States making more difficulties for the farmers trying to do their job on the ground, creating and developing more problems than we would like to solve. Yes, we need better regulation, but we also need more transparency.
I share Mr Busk's view on the need to keep intervention for pig meat, because this sector does - as we have experienced on numerous occasions - from time to time go into over-production, which is very difficult to control. I believe that, for short periods, we require support in that sector. I also believe that it would be going much too far, in the short term, to reduce the advisory committees, as we require a high degree of expertise on what can be extremely delicate issues.
I would give qualified support to the Commission to consolidate the existing 21 regulations. It is my belief that we need less regulation, not more. This is a welcome start, and I trust we can look forward to the health check to bring forward even more deregulation.
Let us destroy red tape in the common agricultural policy forever.
(PL) Madam President, first of all I would like to congratulate Niels Busk for his report in such a difficult area as the creation of a harmonised and common organisation for agricultural markets.
Replacing the 21 common market organisations by a single horizontal Regulation of the Council for a single market organisation will undoubtedly lead to a simplification and improvement of the legal structure of the first pillar of the CAP, and to greater transparency in agricultural legislation.
However, we must not forget that creating a uniform, common market organisation is a process of technical simplification which cannot incorporate elements of policy change. The work currently underway on the new directive cannot mean the endorsement of the adopted rules of the CAP, and should not be a pretext for changing political decisions already taken in respect of agricultural policy. In this regard, the Commission's proposal to remove the intervention group on the pig meat market, which in Poland at least is so important, is unjustified.
The European Commission's proposal to create a single committee to manage the common organisation of agricultural markets also arouses doubts in me. Can one committee with a limited number of national experts function properly? Will this solution not result in a limitation of the influence of Member States on the administration of market instruments? How does the Commission intend to ensure the full representation of national expertise in the committee-based process? Would the above not indicate the need for at least a few management committees, including separate committees for the meat, milk and vegetable markets?
And one final question: As regards extending the authority of the Commission, I would like to say that the competences of the Council can only be transferred to the European Commission on technical matters which do not have any effect on the functioning of the agricultural markets. This means that the authority to define quality standards and the system of classifying carcasses on the beef, veal and pork markets, the authority to determine trading standards on the egg, poultry and live plant market should be within the competence of the Council, and not the European Commission. Furthermore, any questions of a political nature should continue to be discussed with the Council and Parliament.
Madam President, honourable Members, this was a very interesting discussion, I should like to thank you very much for it.
First of all, let me recall that this exercise is indeed about simplification and not about another reform of the CAP or a redistribution of aid as some have feared. I think it also revealed that there are quite a few points which I can accept or where I am certain that acceptable solutions will eventually be found, notably on the carcass classification, the reference to potato starch quotas and also a clause giving a further assurance that the status quo for producer and inter-branch organisations is maintained.
As far as the fruit and vegetable and wine sectors are concerned, and their inclusion in the single CMO from the outset and as regards the kind of management committee, I have already made my point.
In some cases the report is asking to go beyond the status quo of what we have today. I do not think we should introduce any such amendments on this occasion as that would change the character of the exercise. Concerning the set-up of the management committee - a matter raised by Mr Busk - organising four subsections would go against the idea of a single CMO and make the new committee unnecessarily inflexible. But we can assure you that the Commission is determined to organise the meetings of the single committee in such a way as to include the necessary expertise and take account of the specificities of the sectors concerned.
Let me also make very clear that with regard to the role of the European Parliament, technical decisions and market management decisions need to be decided at Commission level. In no way is the Commission receiving powers to amend substantive or any other policy decisions. Therefore Parliament is not being bypassed. The Commission's powers will be restricted to implementing rules. I can assure you of that.
With regard to pigmeat, I am not so certain why an instrument that has not been used in more than 30 years should still be considered as a basic policy decision that needs to be maintained.
In concluding, let me stress once again in answer to the points raised regarding the complexity and the bureaucracy of the CAP, this is just a first step. Others will follow.
The debate is closed.
The vote will take place on Thursday at 12 noon.